DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 12/9/2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 1-3 that are considered unpatentable for the reasons indicated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Akamatsu et al. (USP 6721429).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu in view of Truchsess (USPGP 2013/0312590).
Regarding Claim 2, Akamatsu (applied in a similar manner as claim 1 above) discloses all features claimed, but does not explicitly teach that the object is a musical instrument.
Truchsess discloses an electromagnetic cymbal pickup which teaches an object for producing vibrations that is a musical instrument (cymbal 104). 
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Akamatsu with those of Truchsess, as it is known in the art to be desirable to capture musical instrument sounds with a microphone. 
.

Allowable Subject Matter
Claims 7-24 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837